Name: Council Regulation (EC) No 1481/1999 of 14 June 1999 concerning the conclusion of an Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain wines
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  European construction;  beverages and sugar
 Date Published: nan

 Avis juridique important|31999R1481Council Regulation (EC) No 1481/1999 of 14 June 1999 concerning the conclusion of an Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain wines Official Journal L 172 , 08/07/1999 P. 0001 - 0002COUNCIL REGULATION (EC) No 1481/1999of 14 June 1999concerning the conclusion of an Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines, and amending Regulation (EC) No 933/95 opening and providing for the administration of Community tariff quotas for certain winesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,(1) Whereas an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines(1) was signed on 29 November 1993 and extended by an Agreement in the form of an Exchange of Letters(2) signed on 19 March 1998;(2) Whereas that Agreement expired on 31 December 1998;(3) Whereas in order to preserve reciprocal preferential treatment and to continue to promote the development of trade in wine the Agreement should be extended until 31 December 1999;(4) Whereas Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania(3) opened tariff quotas for certain wines in accordance with the said Agreement; whereas, following the new Agreement in the form of an Exchange of Letters, Regulation (EC) No 933/95 has to be amended accordingly;(5) Whereas, in order to facilitate the implementation of certain provisions of the Agreement, the Commission should be authorised to adopt the necessary legislation for implementation of the Agreement in accordance with the procedure laid down in Article 83 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(4),HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Article 3The Commission is hereby authorised to adopt the necessary acts for implementation of the Agreement, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.Article 4In Article 1(1) of Regulation (EC) No 933/95 the table under (a) "Wines originating in Bulgaria" shall be replaced by the following table. ">TABLE>".Article 5This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 14 June 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 337, 31.12.1993, p. 3.(2) OJ L 96, 28.3.1998, p. 3.(3) OJ L 96, 28.4.1995, p. 1. Regulation as last amended by Regulation (EC) No 813/98 (OJ L 116, 18.4.1998, p. 1).(4) OJ L 84, 27.3.1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98 (OJ L 210, 28.7.1998, p. 8).